Bok, P. J.,
This is plaintiff’s petition for leave to photograph defendant’s truck that caused injuries to a four-year-old child.
The accident occurred in November 1951; suit was started in January 1953, and this petition was filed in April 1953, after the case was at issue.
The photographing of objects under the opposing party’s control is clearly allowed in Pa. R. C. P. 4009, and its relevance established if necessary to prove a prima facie case. The complaint alleges negligence through defective appliances and through failure of defendant’s driver to see the child, whom it is alleged he should have seen if he had been keeping a proper lookout.
The danger is, as defendant says in its brief, that the truck may not be in the same condition as it was at the time of the accident. It is also possible that hard use in the interim may have made it look more dilapidated now than then and hence prejudice the defendant with the jury. However, these are matters *530easily controllable by the trial judge at the trial. Allowing a petition like this does not guarantee the picture’s admission in evidence. To photograph and measure the truck now might preserve valuable evidence if it were to be sold, wrecked, or junked before the case is reached for trial.
The petition is granted.